           Case 1:20-cv-10323-RA Document 9
                                          8 Filed 03/11/21
                                                  03/10/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                     March 10, 2021



BY ECF

Honorable Ronnie Abrams
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

                               Re: Ginette Cardona v. Comm’r of Soc. Sec.
                                   20 Civ. 10323 (RA)
Dear Judge Abrams:

         This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due on March
15, 2021. We write respectfully to request, with the consent of plaintiff’s counsel, that the time
to file the record be extended for 60 days, until May 14, 2021. The reason for this request is the
Social Security Administration needs more time to prepare the record due to telecommuting and
other workplace changes in response to the pandemic. No prior adjournment has been requested
in this matter. We appreciate the Court’s consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
  Application granted.                       United States Attorney
  SO ORDERED.

                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
  _________________
                                             Assistant United States Attorney
  Ronnie Abrams, U.S.D.J.
                                             tel. (212) 637-2713
  March 11, 2021                             Susan.Baird@usdoj.gov


cc: John W. DeHaan, Esq.
